Citation Nr: 0711040	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  00-01 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to service connection for a chronic urinary 
disorder.

2. Entitlement to service connection for sexual impotence, 
claimed as due to a urinary disorder.

3. Entitlement to service connection for a psychiatric 
disability, claimed as due to sexual impotence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran served on active duty from July 1952 to July 
1954.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that declined to reopen the veteran's 
claims for service connection for a urinary disorder and 
sexual impotency.  He subsequently appealed a rating decision 
by the Milwaukee, Wisconsin, RO that, in part, denied his 
claim for service connection for a psychiatric disability, 
claimed as due to sexual impotence.

A September 2002 Board decision, in part, reopened the 
veteran's claims for service connection for a urinary 
disorder and sexual impotency.  In July 2003 and March 2005, 
the Board remanded the veteran's case to the RO for 
additional evidentiary development.

In May 2005, the undersigned Veterans Law Judge granted the 
veteran's motion to advance his case on the Board's docket.  
In July 2005, the Board remanded the veteran's claims to the 
RO for additional development.

Thereafter, in the interest of due process, in October 2006, 
the Board requested an independent medical expert (IME) 
opinion, pursuant to 38 U.S.C.A. § 7109, in response to the 
appellant's claims of entitlement to service connection for a 
chronic urinary disorder, and sexual impotence and a 
psychiatric disorder.  See 38 U.S.C.A. § 7109(a) (West 2002) 
and 38 C.F.R. § 20.901 (2006).  See generally Wray v. Brown, 
7 Vet. App. 488, 493 (1995).  In February 2007, an IME 
medical opinion was rendered and, in February 2007, the 
veteran was given an opportunity to present additional 
argument.  

Also, the Board notes that, in its March 2005 decision, the 
Board denied the veteran's claims for a rating in excess of 
10 percent for bilateral hearing loss for the period prior to 
August 31, 2001, and a rating in excess of 30 percent for 
bilateral hearing loss, for the period on and after August 
31, 2001.  In a March 2007 signed statement, the veteran 
indicates that he was injured during VA treatment and 
enclosed a copy of February 2004 and November 2006 VA 
audiology and otolaryngology treatment records.  He stated 
that "for what this nurse did to me, I should be entitled to 
more disability, because now I am [completely] deaf without 
my hearing aids".  However, it is unclear if the veteran 
seeks to raise a new claim for an increased rating for 
bilateral hearing loss, or a claim for benefits pursuant to 
38 U.S.C.A. § 1151, or both claims.  Either the veteran or 
his representative should contact the RO to clarify the 
nature of any new hearing loss claim he wishes to pursue.

For the reasons set forth below, these matters are once again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify you if further action is 
required on your part.


REMAND

As noted above, in February 2007, the Board received an IME 
opinion in response to the appellant's claims of entitlement 
to service connection for a chronic urinary disorder, and 
sexual impotence and a psychiatric disorder.  In a February 
2007, letter, the Board advised the veteran that he had 60 
days from the letter's date to review the IME opinion and 
submit additional evidence or argument in support of his 
claims.  In a March 2007 signed statement, the veteran 
indicated that he was submitting additional evidence (a March 
2006 VA outpatient urology clinic record) and requested that 
his case be remanded to the RO/AMC for review of the new 
evidence and IME opinion. 

Accordingly, the case is REMANDED for the following action:

The RO/AMC should readjudicate the 
veteran's claims for service connection 
for a chronic urinary disorder, sexual 
impotence, claimed as due to a urinary 
disorder, and a psychiatric disorder, 
claimed as due to sexual impotence based 
on the evidence added to the file since 
the last supplemental statement of the 
case.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence 
(including the February 2007 IME opinion 
and March 2006 VA medical record) and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal since the February 2006 SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




